Citation Nr: 0305271	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  96-43 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right arm/elbow 
disorder.  

2.  Entitlement to service connection for tonsillitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from November 1991 
to October 1993.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  The case was remanded in August 2000 
to schedule the appellant for a Travel Board hearing, which 
was held in December 2000.  The case was remanded again in 
February 2001, in order to permit additional development.  

The appellant's claim originally included the issue of 
entitlement to service connection for a bilateral shin 
disorder.  Following the development requested in the Board's 
February 2001 remand, the RO granted service connection for 
chronic stress reaction of the right tibia and chronic stress 
reaction of the left tibia.  Therefore, that issue is no 
longer before the Board.  


FINDINGS OF FACT

1.  A right arm/elbow disorder is not shown to have been 
present during the appellant's period of active military 
service.  

2.  A right arm/elbow disorder is not shown to be 
etiologically related to the appellant's residuals of a right 
hand fracture or to his period of active service.  

3.  Tonsillitis treated during the appellant's period of 
active military service was acute and transitory, and 
resolved without residuals.  

4.  The appellant is not shown to have tonsillitis that 
etiologically related to his sinusitis or to his period of 
active service.  


CONCLUSIONS OF LAW

1.  A right arm/elbow disorder was not incurred in or 
aggravated by military service and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  

2.  Chronic tonsillitis was not incurred in or aggravated by 
military service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the August 1996 and 
October 1999 rating decisions, the August 1996 statement of 
the case, and the October 1999 and October 2002 supplemental 
statements of the case of the evidence necessary to 
substantiate his claims of entitlement to service connection 
for a right arm/elbow disorder and tonsillitis, and of the 
applicable laws and regulations.  In March 2001, the RO 
notified the appellant that VA would obtain VA medical 
records from American Lake VA Medical Center and any other VA 
medical facilities that he identified as having treated him, 
and requested that he identify where he had received private 
medical treatment since service and that he complete forms 
for authorizing release of medical records from those medical 
facilities, so that VA could request the records on his 
behalf.  In December 2001, the RO sent the appellant 
notification about the VCAA, which informed him of what 
evidence was necessary in order for VA to grant his claims.  
It informed him that it would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  In August 2002, the appellant was 
informed by the RO that his medical records from Dr. Ansari, 
pertaining to treatment of his right arm/elbow disability and 
tonsillitis were needed.  He was told that he could obtain 
the records and send them in to the RO, or that he could 
provide a signed authorization for release of the records, 
along with Dr. Ansari's name and address, and the RO would 
obtain them.  Additionally, along with a copy of the August 
1996 rating decision, the appellant was sent a VA Form 4107 
explaining his rights in the VA claims process.  The Board 
concludes that the discussions in the rating decisions, the 
statement of the case, and the supplemental statements of the 
case, along with the March 2001 request for information, the 
December 2001 VCAA letter, and the August 2002 request for 
information, adequately informed the appellant of the 
evidence needed to substantiate his claims and complied with 
VA's notification requirements that are set out in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with the duty to assist, the 
appellant was provided VA examinations in July 1996 and June 
2001.  As noted above, the RO informed the appellant on 
several occasions that it would assist him in obtaining 
medical records identified by him should he require 
assistance.  The Board notes that the appellant presented 
testimony regarding his claims at a December 2000 Travel 
Board hearing.  While he identified Dr. Ansari at that 
hearing as a source of additional records pertinent to his 
claims, he has not responded to VA's request to furnish such 
records or to provide information and a signed authorization 
for release of the records in order that VA could obtain 
them.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Right Arm/Elbow Disorder

The appellant asserts that the he has a right arm/elbow 
disorder that began in service.  He claims in the alternative 
that his service-connected residuals of a right hand fracture 
have resulted in the development of a right arm/elbow 
disorder, which, in turn, has caused overcompensation with 
his left upper extremity.  

Service medical records show no complaint or treatment for 
any right arm/elbow disorder.  

At a July 1996 VA medical examination, the appellant 
complained of right arm pain just above the olecranon 
process, which he claimed had begun after a fall during basic 
training in service, and which had been treated as tennis 
elbow.  He reported that he continued to experience chronic 
pain in his right arm/elbow.  Physical examination revealed 
questionable tenderness over the top of the olecranon 
process.  There was no swelling or signs of inflammation in 
the right elbow, and range of motion was the same in both 
elbows, from 0 to 145 degrees.  The impression was probable 
right arm olecranon bursitis.  An X-ray of the right elbow 
was normal.  

At both a May 1997 Regional Office hearing and a December 
2000 Travel Board hearing, the appellant testified about 
problems with his right arm/elbow since service.  

At a June 2001 VA bones examination, the appellant gave a 
history of right lateral epicondylitis related to playing 
"Gulf Frisbee" in service, which had essentially resolved 
because he was no longer involved in the activity.  The 
examiner stated that review of the claims file failed to 
reveal documentation of the complaint for the condition.  It 
was noted that the appellant was right-handed.  Physical 
examination showed full, painless, range of motion in the 
right elbow, with flexion to 140 degrees and extension to 0 
degrees.  There was no soft tissue swelling or point 
tenderness appreciated in the right elbow.  The impression 
was a normal examination of the right elbow.  

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that he has a right arm/elbow disorder that had its 
origin in service.  The evidence does not show the presence 
of any right arm/elbow disorder during his period of active 
military service, nor did the most recent VA examination of 
the right arm/elbow show any current right arm/elbow 
disorder.  Rather, that June 2001 examination of the right 
elbow revealed full and painless range of motion in the right 
elbow and no soft tissue swelling or tenderness.  The 
examination was described as normal.  The appellant's 
argument that his service-connected residuals of a right hand 
fracture have resulted in a right arm/elbow disorder is 
unsupported in the absence of any currently identified right 
arm/elbow disorder.  Therefore, the Board is unable to 
identify either a direct or secondary basis to grant service 
connection for a right arm/elbow disorder.  

As the preponderance of the evidence is against the claim for 
service connection for a right arm/elbow disorder, the 
benefit-of-doubt rule does not apply under these 
circumstances.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), Ortiz v. Principi, 274 
F. 3d 1361, 1365 (Fed. Cir. 2001).  

While the veteran has offered his own arguments and testimony 
to the effect that he believes he has a right arm/elbow 
disorder that is related to his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has right arm/elbow 
disorder that is related to military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  



II.  Tonsillitis

The appellant claims that he has chronic tonsillitis that 
began in service.  He also argues that he experiences 
recurrent sore throats and tonsillitis which are attributable 
to his service-connected sinusitis.  

Review of the appellant's service medical records shows that 
he was treated in March 1992 for enlarged tonsils with large 
crypts.  An assessment of chronic recurrent tonsillitis was 
reported.  In June 1992, he was noted to have slightly 
enlarged crypta tonsils.  In August 1993, he was treated for 
inflammed tonsils that were identified as tonsillitis.  

At the July 1996 VA examination, the appellant reported that 
he had experienced problems with tonsillitis in the past but 
that he did not have any such problems at the present time.  

The appellant described his problems with tonsillitis during 
service and thereafter at his May 1997 Regional Office 
hearing and December 2000 Travel Board hearing.  

At the June 2001 VA examination, the appellant gave a history 
of recurrent tonsillitis since service, and indicated that he 
had been treated in the past for strep throat with arthritis, 
with the last such treatment having occurred one year before.  
He also reported that he continued to smoke cigarettes and 
would experience sore throats approximately twice a month.  
Examination revealed minor erythema of the non-enlarged, non-
exudate tonsils.  No submental or cervical adenopathy was 
appreciated.  The diagnosis was recurrent tonsillar 
irritation, which the examiner opined was as likely as not 
related to continued cigarette smoking.  

Although the appellant was treated on a few occasions during 
his period of active duty for sore throats with somewhat 
enlarged tonsils, the evidence fails to demonstrate that 
those instances during service were manifestations of a 
chronic disorder that persists at the present time.  The 
appellant indicated at the July 1996 VA examination that he 
did not have any problems with his tonsils, and the June 2001 
VA examination revealed only minor erythema of the tonsils, 
without enlargement or exudation, which the examiner 
attributed to irritation from cigarette smoking. The Board 
notes that there is no competent evidence that suggests the 
appellant has chronic tonsillitis that has resulted from his 
sinusitis.  In the absence of competent evidence that 
indicates the appellant has chronic tonsillitis that is 
either related to service or causally or etiologically 
related to a service-connected disability, the Board finds 
that the preponderance of the evidence is against his claim 
of entitlement to service connection for tonsillitis, either 
on a direct basis or on a secondary basis.  Therefore, 
service connection is not warranted for tonsillitis.  

As the preponderance of the evidence is against the claim for 
service connection for tonsillitis, the benefit-of-doubt rule 
does not apply under these circumstances.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 
2001).  

While the veteran has offered his own general arguments and 
testimony to the effect that he believes that he has chronic 
tonsillitis that is related to his military service, he has 
not shown, nor claimed, that he is a medical expert, capable 
of rendering medical opinions.  Thus, his opinion is 
insufficient to demonstrate that he has chronic tonsillitis 
that is related to military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, service connection may also be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317 (2002).  However, the 
veteran has not claimed and the record does not reflect that 
he served in Southwest Asia during the Persian Gulf War, and 
that regulation is inapplicable.  See 38 C.F.R. § 3.317 
(2002).



ORDER

Service connection for a right arm/elbow disorder and 
tonsillitis is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

